Dykman, J.
This action was brought to obtain an accounting between the parties respecting a joint adventure as contractors.
It was the claim of the defendant that all the transactions and accounts respecting the contract and business referred to and specified in the complaint has been adjusted and settled between the parties, and that the accounts between them had been stated, and that payments had been made and accepted by all the parties in pursuance of such settlement.
The referee before whom the cause was tried found for the defendant, and found that there had been a full settlement of all the matters and things alleged in the complaint and a division between the parties according to such settlement.
The finding of the referee is fully sustained by the proof, and we find no error.
The judgment should be affirmed, with costs.
The plaintiffs made a motion to set aside the report which was denied, and they appealed from the order.
There is no merit in the appeal, and the order should be affirmed, with ten dollars costs and disbursements.
Barnard, P. J., and Pratt, J., concur.